Title: To Benjamin Franklin from the Baron de Thun, 14 December 1782
From: Thun, Ulrich, baron de
To: Franklin, Benjamin


Monsieura Paris ce 14 Dec: 1782
En conséquence de votre conseil, le Sr. Schneider habitant de Germantaun, a payé au Sr. Richard Bache votre gendre 200 l.t. en especes, faisants la valeur de 1200 florins, et celui-ci en a délivré la quittance, ci-jointe en copie.
Le Sr. Auer Ministre de l’église d’Ebingen dans le Wirtemberg, a eu l’honneur Monsieur de vous en donner avis, dès le mois d’Octobre dernier, en vous priant de vouloir bien, par la voie qu’il vous plairoit, faire passer cette somme pour le compte de la veuve Hoecklin, demeurant au dit Ebingen.
N’ayant point eu de reponse de votre part, il m’a prié Monsieur de vous demander les éclaircissemens et conseils ulterieurs que le cas éxige, et de vous offrir mon canal pour la transmise de cette somme.
Connoissant vos sentimens charitables et bienfaisants, j’ose attendre cette complaisance de votre part, et j’ai l’honneur d’être avec les sentimens les plus sincers et les plus distingués Monsieur votre très humble et trés obeissant serviteur
Le Baron DE ThunMinistre Plénipre. de Wirtemberg
 
Notation: Le Baron de Thun Paris 4 Decr. 1782.
